Citation Nr: 0734142	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  02-02 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for low back degenerative disc disease (DDD) with 
mechanical low back pain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease (DJD) of the left 
knee.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to June 1976 
and from June 1990 to January 1999.

This appeal arose before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans' Affairs (VA), Regional Office (RO) in January 2000 
and May 2004.  The January 2000 rating action had awarded 
service connection for lumbosacral DDD and for left knee DJD, 
each assigned a 10 percent disability evaluation.  The May 
2004 decision had denied entitlement to TDIU.  

The veteran testified at a personal hearing at the RO in 
September 2004.  In May 2006, he again testified before a 
Veterans Law Judge at a video conference hearing.

The appeal was remanded by the Board in August 2006 for 
evidentiary development.

In September 2007, the Board corresponded with the veteran to 
inform him that the Veterans Law Judge before whom he had 
testified was no longer with the Board, and asking him if he 
wished to have another hearing.

In a document dated September 25, 2007, the veteran indicated 
that he wanted to have another videoconference hearing before 
a Veterans Law Judge at the VARO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

Based on the request by the veteran as indicated above, the 
case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing at the RO, as the 
docket permits.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

